U

NO. 30379

IN THE SUPREME COURT OF THE STATE OF HAWAl‘l

MARY E. WHITE, PetitiOnerj
VS.

SUPREME COURT OF NEW JERSEY and

ORIGlNAL PROCEEDlNG

 

ORDER

(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Mary E. White’s papers
received and filed on April 9, 20l0, which we treat as a motion
for reconsideration of the March 23, 2010 dismissal order, it
appears that the motion for reconsideration is untimely. §e§
Hawafi Rules of Appellate Procedure 40(a) (“A motion for
reconsideration may be filed by a party only within 10 days after
the filing of the opinion, dispositional order, or ruling unless
by special leave additional time is granted during such period by
a judge or justice of the appellate court involVed.” ).

Therefore,
IT IS HEREBY ORDERED that the motion for
reconsideration is dismissed.

DATED: H@n@iulu, Hawai‘i,

Apri1 19, 2010.

Wj¢¢»/

dam a

/@”~“~"““"§
Q..,.c..s\,.q% g.,,
%7"‘“'~ 5- /lcv¢ciw-'-Ca/

CI3`1LJ